                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO
                             (Southern Division, Las Cruces)

                                     )
UNITED STATES OF AMERICA, ex rel. )
MARGARET McGUINN,                    )
                                     )
      Plaintiff-Relator,             )
                                     )            Case No. 2:20-cv-00031 KG/KRS
      v.                             )
                                     )
THE J.L. GRAY COMPANY, INC., et al., )
                                     )
      Defendants.                    )
                                     )


 PROPOSED ORDER GRANTING JOINT MOTION FOR EXTENSION OF TIME TO
    FILE JOINT STATUS REPORT AND PROVISIONAL DISCOVERY PLAN
       The Parties have filed a Joint Motion for Extension of Time to file their Joint Status

Report and Provisional Discovery Plan (“Joint Status Report”). The Court grants this Motion for

good cause shown.

       IT IS ORDERED that the Parties shall have until Wednesday, May 26, 2021 to file the

Joint Status Report.




                                                            ______________________________
                                                            Kevin R. Sweazea
                                                            United States Magistrate Judge

Submitted by:

/s/Michael Allen
Michael Allen*
Kali Schellenberg*
Reed N. Colfax, Bar No. 9302
RELMAN COLFAX, PLLC
1225 19TH Street, NW, Suite 600
Washington, DC 20036
Telephone: (202) 728-0848
Fax: (202) 728-0848
mallen@relmanlaw.com
kschellenberg@relmanlaw.com
rcolfax@relmanlaw.com
*Admitted pro hac vice

Robert K. Collins
New Mexico Fed. Bar No. 20-176
COLLINS LAW OFFICE, LLC
P.O. Box 4786
Olathe, Kansas 66063
Ph: (913) 538-7472
robert.collinslegal@gmail.com

Attorneys for Plaintiff-Relator

/s/ Theresa W. Parrish
Theresa W. Parrish
RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.
P.O. Box 1888
Albuquerque, New Mexico 87103
Telephone: (505) 768-7202
Email: TParrish@rodey.com

Attorney for Defendants
